DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3, 19 and claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3 and claims dependent thereon, the relationship between the previously-recited garment front and garment back of claim 1 and the outer shell of claim 3 is indefinite. It is unclear if the garment front and back are part of the outer shell, if the vest comprises a separate garment front, garment back and outer shell, etc. If the latter, it is further unclear to what separate structure the garment front and back refer. 
Regarding claim 19 and claims dependent thereon, there is insufficient antecedent basis for the limitations "the inflatable vest," "the at least one stethoscope," etc. in the claim. For the purpose of this Office action, claim 19 will be further discussed with the understanding it encompasses "an inflatable vest," "at least one stethoscope," etc. (i.e., is not dependent, or does not incorporate, the limitations of any preceding vest claims). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004-181025 A (Moriyama, reference made to English machine-translation provided herewith).
Regarding claim 19, Moriyama teaches a method of making a respiratory assessment of a patient:
placing an inflatable vest (garment 11) on a patient (Fig. 1; pg. 5, patient wears the garment 11); 
inflating an inflatable bladder (air bag 14) of the inflatable vest to press at least one stethoscope (body sound detecting means 15) against the back of the patient (pg. 5, air is supplied to the air bag 14 until close contact is established with the patient's body surface); and 
transmitting respiratory signals generated by the at least one stethoscope from the inflatable vest to a receiver that is remote from the inflatable vest (pg. 3, detected body sounds are transmitted to a remote place through a public line, e.g., telephone line or the Internet (pg. 7)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 10, 14-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama in view of US 2014/0100469 A1 (Sagalovich); or alternatively, over Moriyama in view of Sagalovich and "A simple electronic stethoscope for recording and playback of heart sounds" (Bhaskar). 
Regarding claim 1, Moriyama teaches/suggests an inflatable vest for respiratory assessment, the inflatable vest comprising: 
a vest garment configured to be worn on a torso of a patient (Fig. 1, garment 11), the vest garment comprising a garment front (11a), a garment back (11b), and an inflatable bladder (air bag 14) incorporated in or on at least the garment back (Fig. 2), the garment back including an inside surface configured to press against the back of a patient (Fig. 3; pg. 5) and at least one stethoscope recess recessed into the inside surface (Fig. 3, recess in bladder 14 in which sound collecting member 15a is disposed);
at least one stethoscope (body sound detecting means 15), each stethoscope being sized such that a sound collecting member (15a) thereof fits within one respective stethoscope recess of the at least one stethoscope recess in a manner such that a body side end (15b) is flush with the inside surface (see Fig. 3); and
at least one microphone respectively associated with each stethoscope (microphones 16), 
wherein the inflatable vest is configured such that, when the at least one stethoscope is recessed into the at least one stethoscope recess, the inflatable vest is worn by a patient, and the inflatable bladder is inflated, the body side end of the at least one stethoscope is pressed against the back of the patient (e.g., pg. 5). 
Moriyama does not expressly teach each stethoscope of the at least one stethoscope comprises a bell, a diaphragm across the bell, and a pressure tube extending away from the bell, or at least one microphone including a respective microphone positioned within the pressure tube of each stethoscope of the at least one stethoscope. 
Sagalovich teaches and/or suggests a comparable vest comprising at least one stethoscope comprising a bell, a diaphragm across the bell, and at least one microphone associated with the respective stethoscope (¶¶ [0034]-[0035] where each bladder 14 is capable of receiving an auscultation microphone such as 44; where stethoscope 44 is capable to operate in both bell and diaphragm mode). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vest of Moriyama with each stethoscope of the at least one stethoscope comprising a bell and a diaphragm across the bell as taught/suggested by Sagalovich, wherein the bell within one respective stethoscope recess of the at least one stethoscope recess in a manner such that the diaphragm is flush with the inside surface (e.g., sound collecting member 15a comprises a bell and body side end of the collecting member comprises a diaphragm) in order to facilitate a better diagnosis (Sagalovich, ¶ [0035]). 
Moriyama does not expressly teach each stethoscope comprises a pressure tube extending away from the bell, wherein a respective microphone is positioned within each pressure tube. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the vest of Moriyama with these features because Applicant has not disclosed this confirmation provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses microphones can be alternatively included inside each of stethoscopes, such that only electrical wiring to send microphone signals from the stethoscopes and the pressure tube is not required (¶ [0032]) (i.e., comparable to the arrangement of Moriyama as modified). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with microphones being positioned inside each of stethoscopes, with wires rather than tubes, leading from each of stethoscopes because either arrangement provides sufficiently reliable sound information for patient assessment. 
Alternatively/Additionally, Bhaskar teaches/suggests a stethoscope comprising a bell and a diaphragm across the bell (conventional stethoscope chest piece; pg. 360), and a pressure tube extending away from the bell (medical grade tube); and a microphone positioned within the pressure tube (condenser microphone). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vest of Moriyama with each stethoscope comprising a bell; a diaphragm across the bell; and a pressure tube extending away from the bell, wherein each respective microphones are positioned within respective pressure tubes of each stethoscope as taught and/or suggested by Bhaskar in order to utilize an easily made stethoscope arrangement capable of recording respiratory or lung sounds (Bhaskar, pg. 361), particularly as Moriyama suggests the stethoscopes may be replaceable (pg. 3). 
Regarding claim 2, Moriyama as modified teaches/suggests the inflatable vest is modular such that the at least one stethoscope is removably attached to the vest garment (pg. 4, where the sound collecting member 15a may be detachable using a hook-and-loop fastener).
Regarding claim 3, Moriyama as modified teaches/suggests the vest garment comprises: an outer shell (Figs. 1 and 2, 11a-c) comprising an inside surface (e.g., Fig. 2, inside surface of 11a-c on which stethoscopes are disposed); an inflatable liner defining the inflatable bladder (Fig. 2, air bag 14) and comprising an outside surface and an inside surface, the inside surface of the inflatable liner defining the at least one stethoscope recess (e.g., Fig. 3, where the "inside surface" is surface of air bag 14 that is flush with human body end 15b, and the "outside surface" is the surface attached to fastener 17); and a coupler (hook-and-loop fastener 17 of the inflatable liner/air bag and hook-and-loop fastener 18 of garment 11), wherein the outside surface of the inflatable liner is removably attached to the inside surface of the outer shell by the coupler (Fig. 3; pg. 4).
Regarding claim 4, Moriyama as modified teaches/suggests the at least one stethoscope comprises a matrix of stethoscopes (e.g., Fig. 2, wherein four stethoscopes are provided on back-rest portion 11a), wherein the matrix of stethoscopes is releasably attached to the inside surface of the inflatable liner (pg. 4, where the sound collecting member 15a may be detachable using a hook-and-loop fastener). 
Regarding claim 5, Moriyama as modified teaches/suggests the inside surface of the inflatable liner comprises a plurality of stethoscope recesses comprising a plurality of bell recesses (e.g., Figs. 2-3). Moriyama as modified does not expressly teach the inside surface of the inflatable liner comprises a plurality of pressure tube channels. However, as noted above, Moriyama as modified teaches/suggests each stethoscope comprises a pressure tube extending away from the bell. Moriyama further suggests the stethoscope arrangement should be removable or replaceable in the event of failure (pg. 3). Furthermore, Moriyama indicates the diaphragm/body side end of the collecting member (15b) is configured to contact the skin during operation (e.g., Fig. 3). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vest of Moriyama with the inside surface of the inflatable liner further comprising a plurality of pressure tube channels in order to accommodate the pressure tubes in a manner in which they can be easily accessed for removable/replacement, while ensuring the pressure tube channels do not interfere with the diaphragm making sufficient contact with the skin. 
Regarding claim 6, Moriyama as modified teaches/suggests the stethoscope matrix further comprises an electronic output port connected to the matrix of stethoscopes (pg. 5, conductor 32 electrically connecting amplifier 21 to the microphones 16).
Regarding claim 10, Moriyama as modified teaches/suggests the limitations of claim 5, as discussed above, but does not expressly teach each of the pressure tube channels comprises an inner wall defining a tubular shape having an opening along a length thereof to receive a respective pressure tube therein. However, Moriyama discloses the bell recesses comprise an inner wall defining substantially the same shape as the bell received therein, and have an opening to receive said bell (e.g., Fig. 3). Bhaskar discloses the pressure tube are generally tubular in shape and have a length (e.g., Bhasker, Fig. 1). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vest of Moriyama with each of the pressure tube channels comprising an inner wall defining a tubular shape having an opening along a length thereof to receive a respective pressure tube therein (i.e., the pressure tube channels substantially matching the shape of the pressure tubes to be received therein, with an opening to allow said tubes to be removed/replaced) in order to accommodate the pressure tubes in a manner in which they can be easily accessed for removable/replacement, while ensuring the pressure tube channels do not interfere with the diaphragm making sufficient contact with the skin. 
Regarding claim 14, Moriyama as modified teaches/suggests the coupler comprises one or more of hook patches and loop patches attached to the outside surface of the inflatable liner, and one or more of hook patches and loop patches attached to the inside surf ace of the outer shell (hook-and-loop fasteners 17 and 18).
Regarding claim 15, Moriyama as modified teaches/suggests the limitations of claim 3, as discussed above, and further discloses the inflatable liner comprises a port connected to the inflatable bladder (Fig. 2, air supply tube 31 connecting an air pump 20 and the air supply tube 30) for both inflating the bladder and detecting pressure (pg. 5, where a pressure sensor 24 detects the pressure of air communicating with the inside of the air bag 14). Moriyama does not disclose separate or dedicated ports for each function. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide separate inflation and pressure ports because Applicant has not disclosed that separate ports provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with a single port because Moriyama discloses/suggests a single port is sufficient for both inflation and pressure sensing. 
Regarding claim 18, Moriyama teaches/suggests a method of assembling the inflatable vest of claim 3, comprising: coupling the inflatable liner to the outer shell, using the coupler; and positioning the at least one stethoscope in the at least one stethoscope recess (e.g., pg. 5; Figs. 1-3, where body sound detecting means 15 is positioned in the recess and the liner coupled to garment 11 prior to wearing and/or operation). 

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama in view of Sagalovich (or over Moriyama in view of Sagalovich and Bhaskar) as applied to claim(s) 6 above, and further in view of US 2019/0231262 A1 (Nasry).
Regarding claim 7, Moriyama as modified teaches/suggests the limitations of claim 6, as discussed above, and further discloses the electronic output port comprises a cable port (pg. 5, conductor 32 electrically connecting amplifier 21 to the microphones 16), a wireless transmitter, or a combination thereof, and is configured to transmit data captured by the microphone (pg. 3, detected body sounds are transmitted to a remote place through a public line, e.g., telephone line or the Internet (pg. 7)), but does not expressly teach data captured by the microphone is transmitted to a computing device. 
Nasry teaches/suggests a similar vest comprising at least one stethoscope for generating respiratory signals an electronic output port connected to the stethoscope(s) comprising a cable port and/or a wireless transmitter configured to transmit data captured by the microphone to a computing system (¶ [0040] where data collected by detection devices may be transmitted hardware associated with the garment, which may transfer data to a computing device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vest of Moriyama with the vest comprising a cable port and/or a wireless transmitter configured to transmit data captured by the microphone to a computing system as taught/suggested by Nasry in order to facilitate analysis of the captured breath sounds and/or diagnosis of the patient (Nasry, ¶ [0006]). 
Regarding claim 8, Moriyama as modified teaches/suggests the limitations of claim 6, as discussed above, but does not teach the inside surface of the inflatable liner further comprises an electronic output port recess that receives and retains the output port therein. 
Nasry discloses a similarly device, as discussed above, that comprises an electronic output port recess that receives and retains the output port therein (¶¶ [0032]-[0033] where devices, such as a hardware device for component sensor data to a computing device, may be located into pockets formed on the garment). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vest of Moriyama with the inside surface of the inflatable liner further comprises an electronic output port recess that receives and retains the output port therein as taught/suggested by Nasry in order to facilitate embedding or removably attaching the output port to the vest (Nasry, ¶ [0033]). 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagalovich (or over Moriyama in view of Sagalovich and Bhaskar) as applied to claim(s) 3 above, and further in view of US 2021/0059605 A1 (Myers).
Regarding claim 13, Moriyama as modified teaches/suggests the limitations of claim 3, as discussed above, but does not teach the coupler comprises a first pair of zipper halves attached to the inside surface of the outer shell and a second pair of zipper halves attached to the outside surface of the inflatable liner, wherein the first pair of zipper halves are zipped to the second pair of zipper halves. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide respective zipper halves on the outer shell and inflatable liner because Applicant has not disclosed that any particular coupler, including a zipper, provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant appears to disclose zippers and, e.g., hook and loop fasteners, as suitable alternatives. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with a coupler comprising a different detachable fastener, such as a hook and loop fasteners, because either arrangement predictably allows selective coupling and/or uncoupling of the outer shell and inflatable liner. Alternatively/Additionally, Myers discloses zippers and hook and loop fasteners as suitable alternatives for coupling components with an outer shell of a vest (e.g., ¶ [0099]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vest of Moriyama with the coupler comprising a first pair of zipper halves attached to the inside surface of the outer shell and a second pair of zipper halves attached to the outside surface of the inflatable liner, wherein the first pair of zipper halves are zipped to the second pair of zipper halves as taught/suggested by Myers as a simple substitution of one suitable type of coupler for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 11, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagalovich (or over Moriyama in view of Sagalovich and Bhaskar) as applied to claim(s) 10 and 15 above, and further in view of US 5,288,286 (Davis).
Regarding claim 11, Moriyama as modified teaches/suggests the limitations of claim 10, as discussed above, but does not expressly teach the inner wall comprises an elastically deformable material. Davis teaches/suggests an inflatable bladder material comprising an elastomeric material such as medical grade silicone rubber. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vest of Moriyama with the inflatable bladder, including the inner wall(s) thereof, comprising an elastically deformable material as taught/suggested by Davis as a simple substitution of one suitable inflatable bladder material for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claims 16 and 17, Moriyama as modified teaches/suggests the limitations of claim 15, as discussed above, but does not expressly teach the vest comprises a vest inflation bulb comprising a bulb coupler, wherein the bulb coupler is releasably attached to the inflation port or an aneroid manometer gauge comprising a gauge coupler, wherein the gauge coupler is releasably attached to the pressure port. Rather, Moriyama discloses the vest comprises a pump and is silent as to the type of pressure sensor utilized. 
Davis teaches/suggests an inflatable garment/cast comprising an inflatable bladder(s) (chambers 22, 24, 26, and 28); an inflation port connected to the inflatable bladder (Fig. 8, female connector 158; col. 11, lines 40-49); a pressure port connected to the inflatable bladder (female connector 164; col. 11, lines 40-49); an inflation bulb (bulb-type pump member 150) comprising a bulb coupler releasably attached to the inflation port (male connector 154); and an aneroid manometer gauge (pressure gauge 156) comprising a gauge coupler, wherein the gauge coupler is releasably attached to the pressure port (female connector 158). Davis further discloses the above configuration is a suitable alternative to an electric pump with has a built-in electronic pressure gauge (col. 13, lines 51-58), comparable to the arrangement disclosed by Moriyama. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vest of Moriyama with a vest inflation bulb comprising a bulb coupler, wherein the bulb coupler is releasably attached to the inflation port, and an aneroid manometer gauge comprising a gauge coupler, wherein the gauge coupler is releasably attached to the pressure port as taught and/or suggested by Davis as a simple substitution of one suitable configuration for inflating a bladder and monitoring said bladder pressure for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama in view of Nasry.
Regarding claim 20, Moriyama teaches the limitations of claim 19, as discussed above, but does not teach the inflatable vest further comprises a heart rate monitor and a pulse oximeter, or the method further comprises transmitting heart rate signals and blood oxygen signals from the inflatable vest to a receiver that is remote from the inflatable vest. 
Narsy teaches/suggests an inflatable (¶ [0038]) vest (¶ [0030]) comprising at least one stethoscope for generating respiratory signals, a heart rate monitor, and a pulse oximeter (¶ [0040] detection devices including stethoscopes, ECG leads, pulse oximeters, etc.); and method comprising transmitting respiratory signals generated by the at least one stethoscope, heart rate signals and blood oxygen signals from the inflatable vest to a receiver that is remote from the inflatable vest (¶ [0040] data may be collected on a hardware device associated with the garment that may transfer data to a computing device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Moriyama with the inflatable vest comprising a heart rate monitor and a pulse oximeter, and the method further comprises transmitting heart rate signals and blood oxygen signals from the inflatable vest to the receiver as taught/suggested by Nasry in order to easily collect additional, accurate vital sign data (Nasry, ¶ [0006]), thereby enabling a more comprehensive diagnosis or assessment of the patient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: US 2013/0066217 A1 discloses a device comprising an inflatable bladder with separate inflation and pressure ports (e.g., Figs. 7 and 8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791